Title: To Benjamin Franklin from the Earl of Morton (I), 11 April 1767
From: Morton, James Douglas, 14th Earl of
To: Franklin, Benjamin


Saturday 11th Ap 10 o’Clock. [1767]
Lord Morton’s Compliments to Dr. Franklin; He has workmen now upon the roof of his house and shou’d be glad to take this opportunity of putting up Conductors to prevent the bad effects of lightning; If the Dr. would take the trouble of coming to Brook Street for a few Minutes this morning before 12 o’Clock Lord Morton shou’d think himself much obliged.
 Addressed: To / Dr Franklin / Craven Street
